Citation Nr: 1518273	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-44 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include gout.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to January 1969, and had additional service in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a bilateral foot condition.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in February 2012.  A copy of the hearing transcript has been associated with the claims file.  The matter was then remanded by the Board for additional development in January 2014 and September 2014.

This appeal has been processed through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

A bilateral foot disability was not incurred in service and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in an April 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  Correspondence dated February 2014 indicates that medical records associated with the Veteran's Social Security Administration (SSA) claims had been destroyed and were not available.  

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and, to the extent possible, provide opinions regarding the etiology of the Veteran's claimed condition.  Notably, the prior remand instructed the examiner to review the Veteran's hearing testimony and particular service records, but the November 2014 examination report indicates that the examiner could not locate these specific documents.  However, the examination is nonetheless adequate, as the examiner obtained a history from the Veteran that included statements substantially similar to his hearing testimony.  Moreover, as discussed below, the service records the examiner was instructed to review weigh against, rather than in favor of, the Veteran's assertions of a foot disability in service.  Therefore, there is no indication that a review of these specific records would change the examiner's negative nexus opinion.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

With respect to element (1), a current diagnosis, the Veteran was diagnosed with gout in May 2006.  This was prior to the filing of his claim in February 2008.  Subsequent treatment records do not reflect a diagnosis of gout or another bilateral foot disability.  A May 2014 VA examination noted that no current foot condition was present.  A November 2014 VA examination diagnosed only a "history of gout."  

The requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  More recently, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the U.S. Court of Appeals for Veterans Claims (Court) further clarified that the Board must address diagnoses generated prior to the filing of a claim in determining whether a current disability existed during the pendency of the claim.  Determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance.  Id. at 294, n.3.  In this case, the Veteran is competent to report the symptoms of gout, which he has endorsed during the period on appeal.  When viewed alongside the May 2006 diagnosis of gout and the November 2014 diagnosis of a history of gout, the Board finds that a current diagnosis is established.

With respect to element (2), the Veteran contends that he experienced swelling in his toes while on a temporary duty assignment (TDY) at Amarillo Air Force Base in 1966, and that he sought treatment at the infirmary.  See February 2012 Hearing Transcript at 3.  He testified that the problem continued on after service.  Id. at 4.  He stated that, as a result of his condition, he was removed from "gate duty" while at Amarillo Air Force Base because he was unable to stand or walk.  See February 2014 Statement in Support of Claim.

However, service treatment records are negative for any complaints, treatment, or diagnoses of a foot disability.  A January 1969 separation examination found no relevant abnormalities, and the Veteran denied a history of foot trouble, bone or joint deformity, arthritis, or lameness.  The Veteran's service records include a September 1966 performance review, which references the Veteran's 4 month period of TDY, but makes no mention of any foot disabilities or limitation on duty assignments.  Rather, the review indicates that the Veteran demonstrated excellent ability to function on any security post assignment, including as a sentry on restricted area gates.

The Board finds the Veteran's service records, which do not reflect any bilateral foot disability, to be more credible than his recent assertions regarding swelling of his toes in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact).  While the absence of treatment, alone, does not rebut the Veteran's assertions that he incurred a foot disability in service, the Board also notes that the Veteran reported a number of other complaints in service, including scrotal pain, low back pain, pain in the coccyx, and headaches, without mentioning any problems relating to the bilateral feet.  Indeed, he denied a history of any foot problems during his January 1969 separation examination.  This suggests that a bilateral foot disability did not occur during service.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Similarly, the Veteran filed his first claim for service-connected benefits in April 1974, alleging that disabilities of a pilonidal cyst and hemorrhoids were related to service.  This demonstrates that he was aware that such benefits were available for disabilities related to service, but did not claim a bilateral foot disability at that time.  While he testified that he incurred a bilateral foot disability in service which continued after his separation, the fact that he did not claim such a disability in April 1974 suggests that it was not present at that time.

In light of the above facts, the Board finds that the overall weight of the evidence is against a finding that a bilateral foot disability was incurred during service, and element (2) of service connection has not been met.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

Even if element (2) were satisfied, the evidence is against a finding that element (3), a nexus between the in-service disease the current disability, has also been met.  The May 2014 VA examiner did not render an opinion on etiology, as no condition was present during the examination.  The November 2014 examiner concluded that the current condition was less likely than not related to service, based on the lack of any documented problems in service, consistent with the Board's finding above.  There is no competent medical opinion which relates a current disability to service.  While the Board has considered the Veteran's own statements to that effect, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of gout falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

To the extent that the Veteran has asserted a continuity of symptomatology for gout or another bilateral foot disability, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that this theory of continuity of symptomatology is limited to claims involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship between the condition in service and the present condition is required."  Id. at 1338.  Here, gout is not among those conditions listed, nor has the Veteran been diagnosed with any of the listed conditions.

The preponderance of the evidence is against finding that the Veteran has a bilateral foot disability etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a bilateral foot disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


